DETAILED ACTION

This is the initial Office action based on the application filed November 1, 2019.
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements filed 11/01/2019 and 03/25/2021 have been considered.  Initialed copies of Form 1449 are enclosed herewith.

Claim Objections
Claims 16-20 are objected to because of the following informalities:  
Claim 16 line 10 recites where in the “validators nodes” and appears as if it should read “validator nodes.”
Claims 17-20 depend from an objected to claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “a second blockchain member transaction node” then later recites that the “second blockchain member includes a second transaction node.”  It is unclear if the second blockchain member is a transaction node and also includes a transaction node.  It is assumed the limitation was intended to recite “a second blockchain member…wherein the second blockchain member includes a second transaction node” as seen in the similar “first blockchain member” limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-7, 10, 11, 13, 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood (US 2019/0058581). 

Regarding claim 1, Wood
a device including at least one memory adapted to store run-time data for the device, and at least one processor that is adapted to execute processor-executable code that, in response to execution, enables the device to perform actions, including (see at least paragraph 13): 
provisioning a first transaction node of a hosted permissioned blockchain network for a first consortium member of a plurality of consortium members of the hosted permissioned blockchain network (see at least fig 1; paragraphs 54-56, collators execute transactions, collator pools; paragraph 16); 
provisioning a shared pool of validator nodes of the hosted permissioned blockchain network, wherein the shared pool of validator nodes includes at least one validator node, wherein the shared pool of validator nodes is shared among the plurality of consortium members of the hosted permissioned blockchain network (see at least fig 1; paragraphs 47-50, validators, are similar to mining pools, receiving, validating, and republishing candidate blocks; parachain blocks ratified by appointed validator subgroups), and 
wherein the validator nodes of the shared pool of validator nodes are configured for blockchain transaction validation based on a byzantine fault tolerance (BFT) consensus protocol (see at least paragraph 62); and 
provisioning a second transaction node of the hosted permissioned blockchain network for a second consortium member of the plurality of consortium members of the hosted permissioned blockchain network (see at least fig 1; paragraphs 54-56, collators execute transactions, collator pools; paragraph 16), 
wherein each transaction node of the hosted permissioned blockchain network is separate from each validator node of the hosted permissioned blockchain network (see at least fig 1; paragraph 4 and claim 15)

Regarding claim 2, the rejection of claim 1 is incorporated, and Wood further discloses:
the actions further including: providing the first consortium member access to the first transaction node via an exposed remote procedure call (RPC) endpoint of the first transaction node (see at least paragraph 55)

Regarding claim 5, the rejection of claim 1 is incorporated, and Wood further discloses:
wherein the device is part of a distributed system that operates as a resource provider (see at least paragraphs 3 and 4)

Regarding claim 6, the rejection of claim 1 is incorporated, and Wood further discloses:
the actions further including: receiving a request for a first blockchain transaction; via at least one of the transaction nodes of the hosted permissioned blockchain network, performing the first blockchain transaction; via the validator nodes of the shared pool of validator nodes, performing validation on the first blockchain transaction based on the BFT consensus protocol; and responsive to successful validation of the first blockchain transaction based on the BFT consensus protocol, via the validator nodes of the shared pool of validator nodes, committing the first blockchain transaction (see at least paragraphs 3 and 4; fig 1; paragraphs 47-51; paragraphs 54-56)

Regarding claim 7, the rejection of claim 6 is incorporated, and Wood further discloses:
the actions further including: receiving a blockchain query associated with the hosted permissioned blockchain network; and via at least one of the transaction nodes of the hosted permissioned blockchain network, responding to the hosted permissioned blockchain network (see at least paragraph 55)

Regarding claim 10, Wood discloses:
managing a cloud-hosted permissioned blockchain network that includes transaction nodes for consortium members of the cloud-hosted permissioned blockchain network, and further includes a shared pool of validator nodes, wherein each transaction node of the cloud-hosted permissioned blockchain network is separate from each validator node of the cloud-hosted permissioned blockchain network, and wherein managing the cloud-hosted permissioned blockchain network includes (see at least fig 1; paragraphs 3 and 4; paragraphs 54-56, collators execute transactions, collator pools; paragraph 16; paragraph 4 and claim 15): 
via at least one of the transaction nodes of the cloud-hosted permissioned blockchain network, responsive to receiving requests for blockchain transactions, performing the blockchain transactions (see at least fig 1; paragraphs 54-56, collators execute transactions, collator pools; paragraph 16); and 
via the validator nodes of the shared pool of validator nodes, performing validation on the performed blockchain transactions based on a byzantine fault tolerance (BFT) consensus protocol; and via the validator nodes of the shared pool of validator nodes, responsive to successful validation of the blockchain transactions based on the BFT consensus protocol, committing the blockchain transactions (see at least fig 1; paragraphs 47-50, validators, are similar to mining pools, receiving, validating, and republishing candidate blocks; parachain blocks ratified by appointed validator subgroups; paragraph 62)

Regarding claim 16, Wood discloses:
hosting a first blockchain member of a hosted permissioned blockchain network for a first consortium member of a plurality of consortium members of the hosted permissioned blockchain network, wherein the first blockchain member includes a first transaction node of the hosted permissioned blockchain network (see at least fig 1; paragraphs 54-56, collators execute transactions, collator pools; paragraph 16); 
hosting a shared pool of validator nodes of the hosted permissioned blockchain network, wherein the shared pool of validator nodes includes at least one validator node, wherein the shared pool of validator nodes is shared among the plurality of consortium members of the hosted permissioned blockchain network (see at least fig 1; paragraphs 47-50, validators, are similar to mining pools, receiving, validating, and republishing candidate blocks; parachain blocks ratified by appointed validator subgroups), and 
wherein the validators nodes of the shared pool of validator nodes are configured for blockchain transaction validation based on a byzantine fault tolerance (BFT) consensus protocol (see at least paragraph 62); and 
hosting a second blockchain member transaction node of the hosted permissioned blockchain network for a second consortium member of the plurality of consortium members of the hosted permissioned blockchain network, wherein the second blockchain member includes a second transaction node of the hosted permissioned blockchain network (see at least fig 1; paragraphs 54-56, collators execute transactions, collator pools; paragraph 16), 
wherein each transaction node of the hosted permissioned blockchain network is separate from each validator node of the hosted permissioned blockchain network (see at least fig 1; paragraph 4 and claim 15)

Regarding claims 11, 13, 14, 17, 19, and 20, the scope of the instant claims does not differ substantially from that of claims 1, 2, 6, and 7.  Accordingly, claims 11, 13, and 14 are rejected for the same reasons as set forth in the rejections of claims 2, 7, and 1, respectively, and claims 17, 19, and 20 are rejected for the same reasons as set forth in the rejections of claims 2, 6, and 7, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 3, 4, 8, 9, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 2019/0058581) in view of Zhang (Consensus Algorithms: PoA, IBFT or Raft?).

Regarding claim 3, the rejection of claim 1 is incorporated.  However, Wood does not explicitly disclose, but Zhang discloses:
wherein the BFT consensus protocol is an Istanbul byzantine fault tolerance consensus protocol (see at least page 9, paragraph 1, IBFT into Quorum popular consensus algorithm)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wood by adapting the teachings of Zhang to include IBFT.  The combination allows the use of IBFT which supports transaction finality and short block intervals and allows user choice of consensus algorithms (Zhang page 9, first paragraph and page 3).

Regarding claim 4, the rejection of claim 1 is incorporated.  However, Wood does not explicitly disclose, but Zhang discloses:
wherein the hosted permissioned blockchain network uses at least one of a Quorum-based blockchain platform or a Hyperledger-Besu-based blockchain platform (see at least page 9, paragraph 1, IBFT into Quorum popular consensus algorithm)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wood by adapting the teachings of Zhang to include 

Regarding claim 8, the rejection of claim 1 is incorporated.  However, Wood does not explicitly disclose, but Zhang discloses:
wherein provisioning the shared pool of validator nodes is accomplished such that a cardinality of the shared pool of validator nodes is 3N + 1, wherein N is a non-negative integer (see at least page 9, last paragraph)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wood by adapting the teachings of Zhang to include IBFT.  The combination allows the use of IBFT which supports transaction finality and short block intervals and allows user choice of consensus algorithms (Zhang page 9, first paragraph and page 3).

Regarding claim 9, the rejection of claim 8 is incorporated.  However, Wood does not explicitly disclose, but Zhang discloses:
the actions further including: querying the first consortium member for a minimum acceptable fault tolerance of validator nodes; and -20-11/1/2019DOCKET NO: 407427-US-NPPATENT APPLICATION receiving, from the first consortium member, the minimum acceptable fault tolerance of validator nodes for the first consortium member, wherein provisioning the shared pool of validator nodes is accomplished such that N is the minimum acceptable fault tolerance of validator nodes (see at least pages 9-12)


Regarding claims 12, 15, and 18, the scope of the instant claims does not differ substantially from that of claims 3 and 8.  Accordingly, claims 12 and 15 are rejected for the same reasons as set forth in the rejections of claims 3 and 8, respectively, and claim 18 is rejected for the same reasons as set forth in the rejection of claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KIMBERLY L JORDAN/Examiner, Art Unit 2194